Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 November 1809
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Nov 20th—1809

I have been hoping every day since since I got home, that I should have more leisure tomorrow, for writing—But every day brings something to mind, company, & Care—& I am determined not to wait another moment, but immediately let you know that we set out for home, the Friday after I left Quincy, & arrived at Atkinson monday Eve—The Vacation was ended, & I knew I was much wanted in my family—Mr Peabody had a turn of dizzyness that I felt alarmed about, & I was anxious to get home upon that, as well as other accounts—So I went & lodged at Mr Craigies, a Friday, & set out Saturday for home—But I had not gone far, before the Clouds collected, & began to rain just as it did last year—Mr Cragies urged me much not to move from his house—And Abby knew certainly it would rain—for the Sun had risen clear, & soon was hid behind a Cloud—but I told her, all signs failed in so dry a Season—& I thought it my duty to pursue our homeward Journey— But sad experience has taught me, never again to set out on a days Journey, when the Sun rises clear, & is immediately enveloped in Clouds—It portends no smiles to the female Traveller—that is certain—
Neither could I have any from Abby,—for her countenance was dreary as the Atmosphere, I knew mamm it would rain, & that you could not get home, was all the consolation I could receive from her—Indeed it proved just as she said—But I did not believe she had the Gift of Prophecy, & did not credit her Predictions, any more than the Trojans did those of Cassandra, supposing they were the result of inclination, more than of foresight, & so like that infatuated Nation, I suffered for my Infidelity—we both increased our colds by being out so long in rain, & damp air—& were quite sick for more than a week after—Since our return we have been wounded by hearing of the Death of one of my former Boarders—Mr John Merrill, a Junior at Dartmouth Colledge—It was but two weeks before I went to Quincy, that he went from here in fine health, & spirits—But was taken soon after with the putrid Fever, laid in great pain, & distress twenty six days, when his nature could endure no more & expired, to the great regret of his Family, & all his acquaintances & Friends, who were many—He was a sensible sober-minded—virtuous Youth—He strove hard to obtain an Education, through many Obstacles—but his Collegiate Course was but short—his purposes were broken—He was a dutiful Son—most affectionate Brother, & a kind, obliging faithful Friend—We shall feel, & mourn his loss—
But precious is the memory of such a Youth—I have been to Mr Littles, & parceled out six Cheeses for you—He says he will let them go for ten Cents pr pd—& cannot afford such under—though she is much indebted to the Book I lent to her, upon the mode of making Cheese, which you was so good as to give me—She has gone much into that practice with her Dairy, & finds she can sell her Cheese, two Cents pr pd, more than her Neigbours—Mr Little will box up an hundred weight, & send on by the stage, I believe next week—If convenient you can find the money by your Daugter Adams, when she comes to Thansgiving, as I told him, I believed she would—
We are all in tolerable health—colds are frequent here—I got something in one of my Eyes that has worried me much—Abby has been more than a week at Andover, I expect her at home tomorrow, or next day—
Mr Peabody joins in presenting most respectful regards to the President—to Brother Cranch & Sister—
Accept of every thing your self, which you can conceive grateful, & affectionate, from Dear Sister / Your ever obliged
E— Peabody
PS—my love to all the branches of your dear family

